Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 8-12 and 14 are amended, claims 3 and 7 are cancelled, claim 16 is added, and claims 1, 2, 4-6 and 8-16 are pending.

Pending claims 1, 2, 4-6 and 8-16 are allowed.

The following is an examiner’s statement of reasons for allowance:  A combination of the closest prior arts Sato (JP 2001-232955 A1) and Yamashita et al. (US 2009/0130348 A1) teaches a thermal transfer ink ribbon comprising a base sheet {meets the claimed substrate}, a first heat meltable ink layer {meets the claimed fluorescent layer} on the base sheet, and a second heat-meltable ink layer {meets the claimed thermosfusible ink layer} on the first heat meltable ink layer, wherein the first heat meltable ink layer comprises fluorescent pigment and organic substance such as a copolymer resin of vinyl pyrrolidone and vinyl acetate.  The combination of the prior arts teaches the first heat meltable ink layer comprises carbon black and carnauba wax {meets the claimed second particle}.  However, Sato and Yamashita either singly or as a combination do not teach or suggest a first particle and a second particle that is different from the first particle, and wherein the first particle is at least one particle selected from the group consisting of a thermocurable resin particle, a (meth)acrylic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




BS
November 2, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785